

Exhibit 10.9
[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]
ISO
Stock Option Agreement


(Incentive Stock Option Granted Under
The Joint Corp. Amended and Restated 2014 Incentive Stock Plan)


Subject to the following terms, The Joint Corp., a Delaware corporation (the
Company), grants to the following employee of the Company (Grantee), as of the
following grant date (the Grant Date), an incentive stock option (the Option) to
purchase the following number of shares of the Company’s common stock, par value
$.001 per share (the Option Shares), at the following purchase price per share
(the Exercise Price), exercisable in installments in accordance with the
following vesting schedule, subject to expiration on the following expiration
date (the Expiration Date):
        Grantee: [[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]
        Grant Date: [[GRANTDATE]]
        Number of Option Shares: [[SHARESGRANTED]]
        Exercise Price: [[GRANTPRICE]]
        Vesting schedule: [[VESTINGTEMPLATEDESC]]
        Expiration Date: [[GRANTEXPIRATIONDATE]]


Terms of Option
1. Plan
The Option has been granted under the The Joint Corp. Amended and Restated 2014
Incentive Stock Plan (the Plan), which is incorporated in this Agreement by
reference. Capitalized terms used in this Agreement without being defined (for
example, the term “Committee”) have the same meanings that they have in the
Plan.
2. Vesting and Exercisability
The Option may be exercised in whole or in part at any time prior to its
Expiration Date to the extent that it is vested at the time of exercise. Any
vested portion of the Option that remains unexercised shall expire on the
Option’s Expiration Date, subject to earlier expiration as provided in Paragraph
5 of this Agreement.
Any unvested portion of the Option shall expire on Grantee’s Termination Date
unless Grantee’s Termination occurs by reason of his or her death, in which case
the Option shall become fully vested as of Grantee’s Termination Date.
3. Manner of Exercise



--------------------------------------------------------------------------------



The Option may be exercised in respect of a whole number of Option Shares (and
only in respect of a whole number) by:
(a) written notice of exercise to the Committee (or the Committee’s designee) at
the Company’s principal executive offices which is received prior to the
Option’s Expiration Date; together with
(b) full payment of the Exercise Price of the Option Shares in respect of which
the Option is exercised; and
(c) full payment of an amount equal to the Company’s federal, state and local
withholding tax obligation, if any, in connection with the Option’s exercise.
In addition, the exercise of the Option shall be subject to any procedures and
policies in effect at the time of exercise that the Committee has adopted to
administer the Plan.
4. Manner of Payment
Grantee’s payment of the Exercise Price of the Option Shares in respect of which
the Option is exercised, and his or her payment of the Company’s withholding tax
obligation, if any, in connection with the exercise, shall be made by check or
by a wire transfer of immediately available funds.
Payment also may be made by means of a “cashless” net exercise through a broker
approved by the Committee for the purpose, pursuant to which the full amount due
to the Company is remitted directly by the broker from the net proceeds of the
sale of a sufficient number of Option Shares. Payment may also be made in any
other manner authorized by the Plan and specifically permitted by the Board at
the time of exercise.
5. Early Expiration of Vested Portion of Option
The vested portion of the Option shall expire as follows:
(a) if Grantee incurs a Termination by reason of his or her death, the Option
shall expire on the earlier of the first anniversary of Grantee’s Termination
Date or the Option’s Expiration Date; and
(b) if Grantee incurs a Termination for any reason other than Grantee’s death,
the Option shall expire on the earlier of 90 days after Grantee’s Termination
Date or the Option’s Expiration Date.
In any case, the exercisability of the Option may be extended by the Committee,
in the Committee’s sole discretion, to any date ending on or before the Option’s
Expiration Date.
6. Confidentiality and Nonsolicitation Agreement – Not Applicable if Grantee is
an Outside Director
2

--------------------------------------------------------------------------------



This Agreement and the grant of the Option are subject to Grantee’s (i) entering
into the confidentiality and nonsolicitation agreement which has been provided
to Grantee if Grantee has not previously entered into such agreement in
connection with Grantee’s receipt of an Award under the Plan (the
Confidentiality, Noncompetition and Nonsolicitation Agreement) or (ii) Grantee’s
reaffirmation of the Confidentiality, Noncompetition and Nonsolicitation
Agreement that Grantee previously entered into in connection with Grantee’s
receipt of an Award under the Plan.  The Company would not have granted the
Option to Grantee without Grantee’s entering into or reaffirming the
Confidentiality, Noncompetition and Nonsolicitation Agreement.
7. Transferability
The Option may not be transferred, assigned or pledged (whether by operation of
law or otherwise), except (i) as provided by will or the applicable laws of
intestacy or (ii) in accordance with Section 5.5 of the Plan. The Option shall
not be subject to execution, attachment or similar process.
8. Change of Control
Notwithstanding anything in this Agreement to the contrary, the provisions of
Article 8, as amended, of the Plan will govern in the event of a Change of
Control or other corporate event subject to Article 8.
9. Treatment as Non-Statutory Stock Option
To the extent that the aggregate fair market value (determined in respect of
each ISO on the basis of the Fair Market Value of a share of common stock on the
ISO’s Grant Date) of the underlying shares of all ISOs that become exercisable
by Grantee for the first time in any calendar year exceeds $100,000, the Options
shall be treated as NSOs. This limitation shall be applied by taking ISOs into
account in the order in which they were granted.
10. Interpretation
This Agreement and Option are subject to the terms of the Plan, as the Plan may
be amended. No amendment of the Plan after the Grant Date shall adversely affect
Grantee’s rights in respect of the Option without Grantee’s consent, except (i)
to the extent that the Company determines in its sole discretion that such
amendment is necessary or appropriate to comply with applicable law, including
but not limited to section 409A of the Code, and (ii) as provided in Article 8,
as amended, of the Plan with respect to a Change of Control or other corporate
event.
If there is a conflict or inconsistency between this Agreement and the Plan, the
terms of the Plan shall control. The Committee’s interpretation of this
Agreement and the Plan shall be final and binding.
11. No Right to Employment
Nothing in this Agreement shall be considered to confer on Grantee any right to
continue to be employed by the Company or a Subsidiary or to limit the right of
the Company or a Subsidiary to terminate such employment.
3

--------------------------------------------------------------------------------



12. No Stockholder Rights
Grantee shall not have any rights as a stockholder of the Company in respect of
any of the Option Shares unless and until Option Shares are issued to Grantee
following his or her exercise of the Option.
13. Governing Law
This Agreement shall be governed in accordance with the laws of the State of
Delaware.
14. Binding Effect
This Agreement shall be binding on the Company and its successors and on Grantee
and Grantee’s heirs, legatees and legal representatives.
15. Effective Date
This Agreement shall not become effective until Grantee’s acceptance of this
Agreement and the acceptance or reaffirmation of the Confidentiality,
Noncompetition and Nonsolicitation Agreement. Upon Grantee’s acceptance of this
Agreement and the acceptance or reaffirmation of the Confidentiality,
Noncompetition and Nonsolicitation Agreement, this Agreement shall become
effective, retroactive to the Grant Date, without the necessity of further
action by either the Company or Grantee. Notwithstanding the foregoing, the
effectiveness of the Agreement is not conditional on the acceptance or
reaffirmation of the Nonsolicitation Agreement if Grantee is an Outside
Director.
[Signature page follows.]


4

--------------------------------------------------------------------------------



        The Joint Corp.




By     
         Peter D. Holt
         President & Chief Executive Officer


Acceptance by Grantee


I accept this Stock Option Agreement and agree to be bound by all of its terms.
I acknowledge receipt of a copy of the Plan and, unless I am an Outside
Director, I (i) agree to enter into the Confidentiality, Noncompetition and
Nonsolicitation Agreement, a copy of which I acknowledge receipt, if I have not
previously entered into such agreement in connection with the receipt of an
Award under the Plan or (ii) reaffirm the Confidentiality, Noncompetition and
Nonsolicitation Agreement that I have previously entered into in connection with
the receipt of an Award under the Plan.
            
[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]




Grantee’s address:
         [[RESADDR1]] [[RESADDR2]] [[RESADDR3]]
         [[RESCITY]], [[RESSTATEORPROV]] [[RESPOSTALCODE]]
[[RESCOUNTRY]]






5